             Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 1 of 19




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
POOF-Slinky, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 POOF-SLINKY, LLC,
                                                          CIVIL ACTION No.
 Plaintiff                                                  19-cv-9399 (ER)

 v.                                                          AMENDED
                                                            [PROPOSED]
 A.S. PLASTIC TOYS CO., LTD., ALI FASHIONING         FINAL DEFAULT JUDGMENT
 TOY STORE, ALI-DREAM TOY STORE, ALI-                    AND PERMANENT
 JETTING TOY STORE, AMY & BENTON TOYS                   INJUNCTION ORDER
 AND GIFTS CO., LTD., BABY SHOPPING EMM
 STORE, BABY TOY CITY STORE, BABY'S
 CENTER STORE, BABY-TOY WORLD STORE,
 BALA BABY FIRST, BAOCHENYI STORE, BB2019
 STORE, BEAUTY & ATTRACTION, BELIEVE-FLY
 TRADING (TOYS) CO., LTD. SHANTOU, BETTER
 SHOP,BETTER LIFE, BILIDI CO.,LTD. STORE,
 BOXIANGWANJU STORE, BTGEDTL STORE,
 BUY IN HERE STORE, CHANGED STORE,
 CHAOZHOU BURTON FOODSTUFF CO., LTD.,
 CHAOZHOU CHAOAN HAPPINESS FOODS CO.,
 LTD., CHAOZHOU CHAOAN LARK TRADE CO.,
 LTD.,    CHERR     TOY      STORE,    CHILD
 WONDERLAND STORE, CHILDREN'S GOODS
 STORE, COME ON 2015, CURIOUS&PROMISING
 BABY STORE, DALIAN HOLY TRADING CO.,
 LTD., DONGGUAN BOWEN ELECTRONIC
      Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 2 of 19




TECHNOLOGY LIMITED, DONGGUAN CITY
YISEN PRECISION HARDWARE SPRING CO.,
LTD., ELEVEN 'S HOUSE, ENJOYING+UU STORE,
FAIRYTOY STORE, FRIENDSHIP HXX STORE,
FUNNY TOY STORE STORE, GJCUTE TOY
STORE,       GOODGIRL     STORE,     GREAT
INTERNATIONAL TOYS LIMITED, GUANGDONG
HERSHEY SPRING INDUSTRIAL CO., LTD.,
GUANGDONG K.Y.F TRADING CO., LTD., HABAO
STORE, HANG WING PLASTIC INDUSTRY CO.,
LTD., HAPPINESS CENTER STORE, HAPPYDEAL
STORE, HARBIN YUANLONG IMPORT AND
EXPORT TRADE CO., LTD., HEFEI SAI BEI TE
TRADING CO., LTD., HENGJUN PLASTIC TOYS
MANUFACTORY, HHSMILE STORE, HOW DO
YOU DO STORE, INNOCENCE PARADISE,
JIANGXI BOLAI PLASTIC INDUSTRY CO., LTD.,
JINJIANG SUPERSTARER IMPORT & EXPORT
CO., LTD., JINMING TOYS & CRAFTS IMP.& EXP.
CO., LTD., KIDS PLAYING STORE, LEFT MAGIC
TRICK STORE, LEGE TRICK FACTORY STORE,
LEORX        PLAYTOY    STORE,     LICHENG
TECHNOLOGY (SHENZHEN) CO., LTD., LIJIA
GAME PRODUCTION (JIANGSU) CO., LTD.,
LIKEIT STORE, LILITOY STORE, LITTLE STARS
MOTHER&BABY SUPPLIER STORE, LONG
SHENG TOY STORE, LONGYAN LANG LING
HENG CHUANG TRADING CO., LTD., LOVE LOVE
CHILDREN BABY STORE, LOVESONG STORE,
MAGICAL TRICKS STORE, MAKIKI STORE,
MAMI'S BABY STORE, MAYUSCULOS OJOS
STORE, MIDDLE, MILCEA GROBAL STORE,
MINGO STORE, MOMMY N BABY EVERY NICE
DAY STORE, MOTHER & CHILDREN CLOTHES
STORE, MY BABY GIRL STORE, NBJUSTIN
STORE, NINGBO EMBODY HOMEWARE CO.,
LTD., NINGBO GYL INTERNATIONAL TRADING
CO., LTD., NINGBO HUAMAO INTERNATIONAL
TRADING CO., LTD., NINGBO KELSUN INTL
TRADE CO., LTD., NINGBO LIJIA INDUSTRY CO.,
LTD., NINGBO SELLERS UNION CO., LTD.,
NINGBO YINZHOU BOTE SPRING ELECTRICAL
EQUIPMENT FACTORY, NINGBO ZHENRONG
INTERNATIONAL TRADING CO., LTD. (JUST IN),
PREGNANT CHILD BABY ACCESSORIES STORE,
PUJIANG SONDER CRAFT CO., LTD., PURPLE
      Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 3 of 19




STORE, SEE YOU AGAIN^_^, SHANGHAI
WISDOM IMPORT AND EXPORT CO., LTD.,
SHANGHAI ZEBRAJOY GIFTS CO., LTD.,
SHANTOU BORONG TOYS CO., LTD., SHANTOU
CHENGHAI BEIBEI TOYS, SHANTOU CHENGHAI
BIG BAG TOYS COMPANY LIMITED, SHANTOU
CHENGHAI HAODA TOYS CO., LTD., SHANTOU
CHENGHAI HENGYA TOYS CO., LTD., SHANTOU
CHENGHAI HENGYING TOYS CO., LTD.,
SHANTOU CHENGHAI HUIKE TOYS FIRM,
SHANTOU CHENGHAI KAISHENGLONG TOYS
FACTORY, SHANTOU CHENGHAI MAYA TOYS
FACTORY, SHANTOU CHENGHAI PENGCHENG
TOY IND. CO., LTD., SHANTOU CHENGHAI
SHUNFENG CRAFT FACTORY, SHANTOU
CHENGHAI SWEET BABY TOYS FIRM,
SHANTOU CHENGHAI YAKAI TOYS FACTORY,
SHANTOU CHENGHAI YAXING PLASTIC AND
METAL MANUFACTORY, SHANTOU CHENGHAI
YUANSHENG TOYS INDUSTRY CO., LTD.,
SHANTOU CHENGHAI YUEQI TOYS FIRM,
SHANTOU CHENGJI TOYS & GIFTS CO., LTD.,
SHANTOU CINDA TOYS CO., LTD., SHANTOU
CITY BHX TOYS CO., LTD., SHANTOU CITY
CHENGHAI XINBOOMING TOYS FACTORY,
SHANTOU CYBER TOYS BUSINESS, SHANTOU
EVER PROSPEROUS TRADING CO., LTD.,
SHANTOU GUANGBAI CRAFTS & TOYS CO.,
LIMITED, SHANTOU H&C TOYS & CRAFS
MANUFACTORY, SHANTOU HONGNA CANDY
TOYS CO., LTD., SHANTOU JINYU TRADING CO.,
LTD., SHANTOU KUNYANG TRADING CO., LTD.,
SHANTOU LIHUI TOYS CO., LTD., SHANTOU
LONGHU XUCHANG TOYS FIRM, SHANTOU
LUCKY TOYS & GIFT FIRM, SHANTOU
MEGAFUN TOYS INDUSTRIAL LTD., SHANTOU
MEIHUI TOYS CO., LTD., SHANTOU MINGTONG
TOYS INDUSTRIAL CO., LTD., SHANTOU
RONGHEQIANG TRADE CO., LTD., SHANTOU
RUNFENDDA TOYS FIRM, SHANTOU SOUTH
TOYS FACTORY, SHANTOU SUNNY TOYS
INDUSTRIAL CO., LTD., SHANTOU TIANYI TOYS
INDUSTRIAL CO., LTD., SHANTOU XINLIANG
TOYS FACTORY, SHANTOU YICHENG TOYS
FACTORY,     SHANTOU     YINGXING    TOYS
COMPANY LIMITED, SHANTOU ZHILETIAN
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 4 of 19




TOYS TRADING CO., LTD., SHAOXING
JINLANGTE SPORTS GOODS CO., LTD.,
SHAOXING YAONE GIFTS CO., LTD., SHENZHEN
CITY BOTREE TOYS FACTORY, SHENZHEN E-
18TH TECHNOLOGY CO., LTD., SHENZHEN
EDUCATIONAL        EQUIPMENT     CO     LTD,
SHENZHEN FOCALVALUE TECHNOLOGY CO.,
LTD., SHENZHEN GIFT JOINT PROMO CO., LTD.,
SHENZHEN JYC TECHNOLOGY LTD. (BEAUTY
CARE     BRANCH),    SHENZHEN     SHENGMA
HARDWARE SPRING CO., LTD., SHENZHEN
WTYD TECHNOLOGY LIMITED, SHENZHEN X-
WORLD TECHNOLOGY CO., LTD., SHGEZM TOY
STORE, SHOP2784166 STORE, SHOP2919053
STORE, SHOP3851047 STORE, SHOP4558035
STORE, SICHUAN TRANMEC MACHINERY I/E
CO., LTD., SIMPLE HAPPY LIFE, SURPRISE GIFTS
STORE, WANJU STORE, WENLING BESTONE
COMMODITY FACTORY, WUXI OCEAN IMPORT
AND EXPORT CO., LTD., XIAMEN MINE
TRADING CO., LTD., XINHENGXIN ELECTRONIC
CO., LTD., Y&H TOY STORE, YIWU B&T CRAFTS
& ARTS CO., LTD., YIWU BAY IMPORT AND
EXPORT CO., LTD., YIWU CHANGQING TOYS
CO., LTD., YIWU CHU TAI ART & CRAFTS CO.,
LTD., YIWU CITY JO TOYS CO., LTD., YIWU
HECHENG IMPORT & EXPORT CO., LTD., YIWU
HUAGUDUO TOYS CO., LTD., YIWU JIANDU
CRAFTS CO., LTD., YIWU LADSOUL GARMENT
ACCESSORY CO., LTD., YIWU LINTAI IMPORT &
EXPORT CO., LTD., YIWU PARTY UNION IMP &
EXP CO., LTD., YIWU POWER IMPORT & EXPORT
CO., LTD., YIWU QIDA HOUSEHOLD ITEMS
FACTORY, YIWU QUANFA IMPORT & EXPORT
COMPANY LIMITED, YIWU SHINCOO ART &
CRAFTS CO., LTD., YUGUO BABY STORE,
YUYAO XUEYOU TEACHING EQUIPMENT CO.,
LTD., ZELA STOREM, ZHANGPING TK TOYS
AND GIFTS CO., LTD. and ZHEJIANG LISHENG
SPRING                CO.,             LTD.,

Defendants
        Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 5 of 19




                                     GLOSSARY

Term                                   Definition                           Docket Entry
                                                                              Number
Plaintiff or    Poof-Slinky, LLC                                                N/A
Poof-Slinky
Defendants      A.S. Plastic Toys Co., Ltd., Ali Fashioning Toy Store,          N/A
                Ali-Dream Toy Store, Ali-Jetting Toy Store, Amy &
                Benton Toys And Gifts Co., Ltd., Baby SHOpping emm
                Store, Baby Toy City Store, Baby's Center Store, Baby-
                Toy World Store, Bala Baby First, BaoChenYi Store,
                BB2019 Store, Beauty & Attraction, Believe-Fly
                Trading (Toys) Co., Ltd. Shantou, Better Shop,Better
                Life, Bilidi Co.,Ltd. Store, boxiangwanju Store,
                BTGEDTL Store, Buy in here Store, Changed Store,
                Chaozhou Burton Foodstuff Co., Ltd., Chaozhou
                Chaoan Happiness Foods Co., Ltd., Chaozhou Chaoan
                Lark Trade Co., Ltd., Cherr Toy Store, Child
                Wonderland Store, Children's Goods Store, Come On
                2015, Curious&Promising BABY Store, Dalian Holy
                Trading Co., Ltd., Dongguan Bowen Electronic
                Technology Limited, Dongguan City Yisen Precision
                Hardware Spring Co., Ltd., Eleven 's House,
                Enjoying+UU Store, FairyToy Store, Friendship hxx
                Store, Funny Toy Store Store, GJCUTE Toy Store,
                goodgirl Store, GREAT INTERNATIONAL TOYS
                LIMITED, Guangdong Hershey Spring Industrial Co.,
                Ltd., Guangdong K.Y.F Trading Co., Ltd., Habao Store,
                Hang Wing Plastic Industry Co., Ltd., Happiness Center
                Store, happydeal Store, Harbin Yuanlong Import and
                Export Trade Co., Ltd., Hefei Sai Bei Te Trading Co.,
                Ltd., Hengjun Plastic Toys Manufactory, hhsmile Store,
                How do you do Store, Innocence paradise, Jiangxi Bolai
                Plastic Industry Co., Ltd., Jinjiang Superstarer Import &
                Export Co., Ltd., Jinming Toys & Crafts Imp.& Exp.
                Co., Ltd., Kids Playing Store, left magic trick Store,
                Lege Trick Factory Store, Leorx PlayToy Store,
                Licheng Technology (Shenzhen) Co., Ltd., Lijia Game
                Production (Jiangsu) Co., Ltd., Likeit Store, LiliTOY
                Store, Little Stars Mother&Baby Supplier Store, LONG
                SHENG TOY Store, Longyan Lang Ling Heng Chuang
                Trading Co., Ltd., Love Love children baby store,
                LoveSong Store, magical tricks Store, Makiki Store,
                MAMI'S BABY Store, Mayusculos Ojos Store, Middle,
                Milcea Grobal Store, MINGO Store, Mommy n Baby
                Every nice day Store, Mother & Children Clothes Store,

                                            i
Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 6 of 19




        My Baby Girl Store, nbjustin Store, Ningbo Embody
        Homeware Co., Ltd., Ningbo GYL International
        Trading Co., Ltd., Ningbo Huamao International
        Trading Co., Ltd., Ningbo Kelsun Intl Trade Co., Ltd.,
        Ningbo Lijia Industry Co., Ltd., Ningbo Sellers Union
        Co., Ltd., Ningbo Yinzhou Bote Spring Electrical
        Equipment Factory, Ningbo ZhenRong International
        Trading Co., Ltd. (JUST IN), Pregnant Child Baby
        Accessories Store, Pujiang Sonder Craft Co., Ltd.,
        Purple Store, See you Again^_^, Shanghai Wisdom
        Import And Export Co., Ltd., Shanghai Zebrajoy Gifts
        Co., Ltd., Shantou Borong Toys Co., Ltd., Shantou
        Chenghai Beibei Toys, Shantou Chenghai Big Bag Toys
        Company Limited, Shantou Chenghai Haoda Toys Co.,
        Ltd., Shantou Chenghai Hengya Toys Co., Ltd.,
        Shantou Chenghai Hengying Toys Co., Ltd., Shantou
        Chenghai Huike Toys Firm, Shantou Chenghai
        Kaishenglong Toys Factory, Shantou Chenghai Maya
        Toys Factory, Shantou Chenghai Pengcheng Toy Ind.
        Co., Ltd., Shantou Chenghai Shunfeng Craft Factory,
        Shantou Chenghai Sweet Baby Toys Firm, Shantou
        Chenghai Yakai Toys Factory, Shantou Chenghai
        Yaxing Plastic And Metal Manufactory, Shantou
        Chenghai Yuansheng Toys Industry Co., Ltd., Shantou
        Chenghai Yueqi Toys Firm, Shantou Chengji Toys &
        Gifts Co., Ltd., Shantou Cinda Toys Co., Ltd., Shantou
        City BHX Toys Co., Ltd., Shantou City Chenghai
        Xinbooming Toys Factory, Shantou Cyber Toys
        Business, Shantou Ever Prosperous Trading Co., Ltd.,
        Shantou Guangbai Crafts & Toys Co., Limited, Shantou
        H&C Toys & Crafs Manufactory, Shantou Hongna
        Candy Toys Co., Ltd., Shantou Jinyu Trading Co., Ltd.,
        Shantou Kunyang Trading Co., Ltd., Shantou Lihui
        Toys Co., Ltd., Shantou Longhu XuChang Toys Firm,
        Shantou Lucky Toys & Gift Firm, Shantou Megafun
        Toys Industrial Ltd., Shantou Meihui Toys Co., Ltd.,
        Shantou Mingtong Toys Industrial Co., Ltd., Shantou
        Rongheqiang Trade Co., Ltd., Shantou Runfendda Toys
        Firm, Shantou South Toys Factory, Shantou Sunny
        Toys Industrial Co., Ltd., Shantou Tianyi Toys
        Industrial Co., Ltd., Shantou Xinliang Toys Factory,
        Shantou Yicheng Toys Factory, Shantou Yingxing Toys
        Company Limited, Shantou Zhiletian Toys Trading Co.,
        Ltd., Shaoxing Jinlangte Sports Goods Co., Ltd.,
        Shaoxing Yaone Gifts Co., Ltd., Shenzhen City Botree
        Toys Factory, Shenzhen E-18th Technology Co., Ltd.,

                                  ii
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 7 of 19




               shenzhen educational equipment co ltd, Shenzhen
               Focalvalue Technology Co., Ltd., Shenzhen Gift Joint
               Promo Co., Ltd., Shenzhen JYC Technology Ltd.
               (Beauty Care Branch), Shenzhen Shengma Hardware
               Spring Co., Ltd., Shenzhen WTYD Technology
               Limited, Shenzhen X-World Technology Co., Ltd.,
               SHgeZm Toy Store, Shop2784166 Store, Shop2919053
               Store, Shop3851047 Store, Shop4558035 Store,
               Sichuan Tranmec Machinery I/E Co., Ltd., Simple
               Happy Life, Surprise Gifts Store, wanju Store, Wenling
               Bestone Commodity Factory, Wuxi Ocean Import and
               Export Co., Ltd., Xiamen MINE Trading Co., Ltd.,
               Xinhengxin Electronic Co., Ltd., Y&H Toy Store, Yiwu
               B&T Crafts & Arts Co., Ltd., Yiwu Bay Import And
               Export Co., Ltd., Yiwu Changqing Toys Co., Ltd., Yiwu
               Chu Tai Art & Crafts Co., Ltd., Yiwu City JO Toys Co.,
               Ltd., Yiwu Hecheng Import & Export Co., Ltd., Yiwu
               Huaguduo Toys Co., Ltd., Yiwu Jiandu Crafts Co., Ltd.,
               Yiwu Ladsoul Garment Accessory Co., Ltd., Yiwu
               Lintai Import & Export Co., Ltd., Yiwu Party Union
               Imp & Exp Co., Ltd., Yiwu Power Import & Export Co.,
               Ltd., Yiwu Qida Household Items Factory, Yiwu
               Quanfa Import & Export Company Limited, Yiwu
               Shincoo Art & Crafts Co., Ltd., YUGUO baby Store,
               Yuyao Xueyou Teaching Equipment Co., Ltd., Zela
               Storem, Zhangping TK Toys And Gifts Co., Ltd. and
               Zhejiang Lisheng Spring Co., Ltd.
Defaulting     Ali Fashioning Toy Store, Ali-Dream Toy Store, Ali-        N/A
Defendants     Jetting Toy Store, Baby Toy City Store, Bala Baby First,
               BaoChenYi Store, BB2019 Store, Beauty & Attraction,
               , Better Shop, Better Life, Bilidi Co.,Ltd. Store,
               boxiangwanju Store, Buy in here Store, Changed Store,
               Chaozhou Burton Foodstuff Co., Ltd., Chaozhou
               Chaoan Happiness Foods Co., Ltd., Chaozhou Chaoan
               Lark Trade Co., Ltd., Cherr Toy Store, Child
               Wonderland Store, Children's Goods Store, Come On
               2015, Dalian Holy Trading Co., Ltd., Dongguan Bowen
               Electronic Technology Limited, Dongguan City Yisen
               Precision Hardware Spring Co., Ltd., Eleven 's House,
               FairyToy Store, GJCUTE Toy Store, goodgirl Store,
               Guangdong K.Y.F Trading Co., Ltd., Habao Store,
               Hang Wing Plastic Industry Co., Ltd., Happiness Center
               Store, happydeal Store, Harbin Yuanlong Import and
               Export Trade Co., Ltd., Hefei Sai Bei Te Trading Co.,
               Ltd., Innocence paradise, Jiangxi Bolai Plastic Industry
               Co., Ltd., Jinjiang Superstarer Import & Export Co.,

                                         iii
Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 8 of 19




        Ltd., Jinming Toys & Crafts Imp.& Exp. Co., Ltd., Kids
        Playing Store, left magic trick Store, Leorx PlayToy
        Store, Licheng Technology (Shenzhen) Co., Ltd., Lijia
        Game Production (Jiangsu) Co., Ltd., Likeit Store,
        LiliTOY Store, LONG SHENG TOY Store, Love Love
        children baby store, LoveSong Store, magical tricks
        Store, Makiki Store, MAMI'S BABY Store,
        Mayusculos Ojos Store, Middle, Milcea Grobal Store,
        MINGO Store, Mommy n Baby Every nice day Store,
        Mother & Children Clothes Store, My Baby Girl Store,
        Ningbo Embody Homeware Co., Ltd., Ningbo GYL
        International Trading Co., Ltd., Ningbo Huamao
        International Trading Co., Ltd., Ningbo Lijia Industry
        Co., Ltd., Ningbo Sellers Union Co., Ltd., Ningbo
        Yinzhou Bote Spring Electrical Equipment Factory,
        Pregnant Child Baby Accessories Store, Pujiang Sonder
        Craft Co., Ltd., Purple Store, See you Again^_^,
        Shanghai Wisdom Import And Export Co., Ltd.,
        Shanghai Zebrajoy Gifts Co., Ltd., Shantou Borong
        Toys Co., Ltd., Shantou Chenghai Beibei Toys, Shantou
        Chenghai Big Bag Toys Company Limited, Shantou
        Chenghai Hengying Toys Co., Ltd., Shantou Chenghai
        Huike Toys Firm, Shantou Chenghai Maya Toys
        Factory, Shantou Chenghai Shunfeng Craft Factory,
        Shantou Chenghai Yakai Toys Factory, Shantou
        Chenghai Yaxing Plastic And Metal Manufactory,
        Shantou Chengji Toys & Gifts Co., Ltd., Shantou Cinda
        Toys Co., Ltd., Shantou City BHX Toys Co., Ltd.,
        Shantou Cyber Toys Business, Shantou Ever
        Prosperous Trading Co., Ltd., Shantou Guangbai Crafts
        & Toys Co., Limited, Shantou Hongna Candy Toys Co.,
        Ltd., Shantou Lihui Toys Co., Ltd., Shantou Megafun
        Toys Industrial Ltd., Shantou Meihui Toys Co., Ltd.,
        Shantou Rongheqiang Trade Co., Ltd., Shantou
        Runfendda Toys Firm, Shantou Sunny Toys Industrial
        Co., Ltd., Shantou Xinliang Toys Factory, Shantou
        Yicheng Toys Factory, Shantou Yingxing Toys
        Company Limited, Shaoxing Yaone Gifts Co., Ltd.,
        Shenzhen City Botree Toys Factory, Shenzhen E-18th
        Technology Co., Ltd., shenzhen educational equipment
        co ltd, Shenzhen Focalvalue Technology Co., Ltd.,
        Shenzhen JYC Technology Ltd. (Beauty Care Branch),
        Shenzhen Shengma Hardware Spring Co., Ltd.,
        Shenzhen WTYD Technology Limited, SHgeZm Toy
        Store, Shop2784166 Store, Shop3851047 Store,
        Sichuan Tranmec Machinery I/E Co., Ltd., Simple

                                  iv
          Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 9 of 19




                  Happy Life, Surprise Gifts Store, wanju Store, Wuxi
                  Ocean Import and Export Co., Ltd., Xiamen MINE
                  Trading Co., Ltd., Y&H Toy Store, Yiwu Bay Import
                  And Export Co., Ltd., Yiwu Huaguduo Toys Co., Ltd.,
                  Yiwu Jiandu Crafts Co., Ltd., Yiwu Ladsoul Garment
                  Accessory Co., Ltd., Yiwu Lintai Import & Export Co.,
                  Ltd., Yiwu Party Union Imp & Exp Co., Ltd., Yiwu
                  Quanfa Import & Export Company Limited, Yiwu
                  Shincoo Art & Crafts Co., Ltd., Zela Storem and
                  Zhejiang Lisheng Spring Co., Ltd.
Alibaba           Alibaba.com, an online marketplace platform that               N/A
                  allows manufacturers, wholesalers and other third-party
                  merchants, like Defendants, to advertise, offer for sale,
                  sell, distribute and ship their wholesale and retail
                  products originating from China directly to consumers
                  across the world and specifically to consumers residing
                  in the U.S., including New York
AliExpress        Aliexpress.com, an online marketplace platform that            N/A
                  allows manufacturers, wholesalers and other third-party
                  merchants, like Defendants, to advertise, offer for sale,
                  sell, distribute and ship their wholesale and retail
                  products originating from China directly to consumers
                  across the world and specifically to consumers residing
                  in the U.S., including New York
Sealing Order     Order to Seal File entered on October 10, 2019                Dkt. 1
Complaint         Plaintiff’s Complaint filed on October 10, 2019               Dkt. 5
Application       Plaintiff’s Ex Parte Application for: 1) a temporary        Dkts. 10-14
                  restraining order; 2) an order restraining Merchant
                  Storefronts (as defined infra) and Defendants’ Assets
                  (as defined infra) with the Financial Institutions (as
                  defined infra); 3) an order to show cause why a
                  preliminary injunction should not issue; 4) an order
                  authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on October
                  10, 2019
Conway Dec.       Declaration of Laurie Conway in Support of Plaintiff’s        Dkt. 13
                  Application
Scully Dec.       Declaration of Brieanne Scully in Support of Plaintiff’s      Dkt. 14
                  Application
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s       Dkt. 12
                  Application




                                             v
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 10 of 19




TRO               1) Temporary Restraining Order; 2) Order Restraining         N/A
                  Merchant Storefronts and Defendants’ Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  October 10, 2019
PI Show Cause     October 24, 2019 hearing to show cause why a                 N/A
Hearing           preliminary injunction should not issue
PI Order          January 13, 2020 Preliminary Injunction Order               Dkt. 29
User Accounts     Any and all websites and any and all accounts with           N/A
                  online marketplace platforms such as Alibaba and/or
                  AliExpress, as well as any and all as yet undiscovered
                  accounts with additional online marketplace platforms
                  held by or associated with Defendants, their respective
                  officers, employees, agents, servants and all persons in
                  active concert or participation with any of them
Merchant          Any and all User Accounts through which Defendants,          N/A
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Slinky Products   A precompressed helical spring toy that can perform a        N/A
                  number of tricks, which come in a variety of sizes colors
                  and materials that can light up and make noise
Slinky Marks      U.S. Trademark Registration Nos: 5,286,991 for “             N/A


                                ” for a variety of goods in Class 28;



                  2,402,881 for “                  ” for a variety of goods
                  in Class 28; and 1,455,493 for “SLINKY” for a variety
                  of goods in Class 28
Counterfeit       Products bearing or used in connection with the Slinky       N/A
Products          Marks, and/or products in packaging and/or containing
                  labels and/or hang tags bearing the Slinky Marks, and/or
                  bearing or used in connection with marks that are
                  confusingly similar to the Slinky Marks and/or products


                                             vi
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 11 of 19




                that are identical or confusingly similar to the Slinky
                Products

Infringing      Defendants’ listings for Counterfeit Products                    N/A
Listings
Defendants’     Any and all money, securities or other property or assets        N/A
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants’     Any and all financial accounts associated with or                N/A
Financial       utilized by any Defendants or any Defendants’ User
Accounts        Accounts or Merchant Storefront(s) (whether said
                account is located in the U.S. or abroad)
Financial       Any banks, financial institutions, credit card companies         N/A
Institutions    and payment processing agencies, such as PayPal Inc.
                (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                Group d/b/a Alibaba.com payment services (e.g.,
                Alipay.com Co., Ltd., Ant Financial Services Group),
                PingPong Global Solutions, Inc. (“PingPong”) and other
                companies or agencies that engage in the processing or
                transfer of money and/or real or personal property of
                Defendants
Third Party     Online platforms, including, without limitation, those           N/A
Service         owned and operated, directly or indirectly by Alibaba
Providers       and/or AliExpress, as well as any and all as yet
                undiscovered online marketplace platforms and/or
                entities through which Defendants, their respective
                officers, employees, agents, servants and all persons in
                active concert or participation with any of them
                manufacture, import, export, advertise, market,
                promote, distribute, offer for sale, sell and/or otherwise
                deal in Counterfeit Products which are hereinafter
                identified as a result of any order entered in this action,
                or otherwise
Plaintiff’s     Plaintiff’s Application for an Order to Show Cause Why        Dkts. 53-56
Motion for      Default Judgment and a Permanent Injunction should
Default         not be entered Against Defaulting Defendants filed on
Judgment        January 22, 2021
Scully Aff.     Affidavit by Brieanne Scully in Support of Plaintiff’s          Dkt. 54
                Motion for Default Judgment




                                            vii
          Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 12 of 19




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Slinky Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly pled against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be

    reasonable and Plaintiff is awarded statutory damages in the amount of $50,000.00 against


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 13 of 19




  each of the One Hundred Twenty-Three (123) Defaulting Defendants pursuant to Section 15

  U.S.C. § 1117(c) of the Lanham Act (“Defaulting Defendants’ Individual Damages Award”),

  plus post-judgment interest, for a total of Six Million One Hundred Fifty Thousand Dollars

  ($6,150,000.00);


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the Slinky Marks and/or marks that are

         confusingly similar to, identical to and constitute a counterfeiting and/or infringement

         of the Slinky Marks;

      B. directly or indirectly infringing in any manner any of Plaintiff’s Slinky Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Slinky

         Marks to identify any goods or services not authorized by Plaintiff;

      D. using any of Plaintiff’s Slinky Marks, or any other marks that are confusingly similar

         to the Slinky Marks on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in the Counterfeit Products;




                                               2
 Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 14 of 19




E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

   display, offering for sale and/or sale of Counterfeit Products for the purposes of

   circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                         3
         Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 15 of 19




2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Slinky Marks, or bear

     any marks that are confusingly similar to the Slinky Marks pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendants and Defaulting Defendants’ User

           Accounts and Merchant Storefronts, including, without limitation, continued operation

           of Defaulting Defendants’ User Accounts and Merchant Storefronts; and



                                                 4
        Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 16 of 19




       B. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

          and III(3)(A) through III(3)(B) above through III(4)(A) above.

                      IV.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

  V.   Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting Defendants’ Frozen Assets

   from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

   Defendants’ Frozen Assets equal Defaulting Defendants’ Individual Damages Award, hereby

   released and transferred to Plaintiff as full satisfaction of Defaulting Defendants’ Individual

   Damages Awards for that Defaulting Defendant, and those Defaulting Defendants’ Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff’s counsel of such Defaulting Defendants’ Frozen Assets in full satisfaction of

   Defaulting Defendants’ Individual Damages Awards, the Financial Institution(s) holding that

   Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen Accounts may

   unfreeze that Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen


                                                 5
       Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 17 of 19




  Accounts. To the extent that Defaulting Defendants’ Frozen Assets are less than Defaulting

  Defendants’ Individual Damages Awards, that Defaulting Defendants’ Frozen Assets are

  hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendants’

  Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendants’

  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

  counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendants’ Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendants’ Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiff discovers new and/or additional Defaulting Defendants’ Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants’ Financial

  Accounts (whether said account is located in the U.S. or abroad) (“Defaulting Defendants’

  Additional Assets” and “Defaulting Defendants’ Additional Financial Accounts,”



                                                6
        Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 18 of 19




   respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

   Institutions controlling or otherwise holding such Defaulting Defendants’ Additional Assets

   and/or Defaulting Defendants’ Additional Financial Accounts (“Financial Institutions Holding

   Defaulting Defendants’ Additional Assets and/or Financial Accounts”);

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting

          Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

          Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

          Damage Awards, unless Defaulting Defendants have filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

          be exempted from this Order.


                                 VI.     Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;


                                               7
         Case 1:19-cv-09399-ER Document 67 Filed 03/25/21 Page 19 of 19




2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____ day of ____________, 2021, at _______ __.m.


                                                    _________________________________
                                                    HON. EDGARDO RAMOS
                                                    UNITED STATES DISTRICT JUDGE




                                                8
